Citation Nr: 1622149	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for the residuals of a right eye injury, currently evaluated as noncompensably disabling prior to January 18, 2010, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, K.T., and M.R.S.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to November 1986.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran, his spouse (K.T.), and his sister (M.R.S.) testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  

In December 2011 and December 2013, the Board remanded the claim for additional development.  The December 2013 remand included the issue of entitlement to service connection for residuals of a traumatic brain injury.  Service connection for this disability was granted in a May 2014 rating decision, and as such the issue has been granted in full and is resolved.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining issue has been returned to the Board for appellate review.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's right eye disability has been manifested by best corrected visual acuity measured at 20/70 or better, and with an average contraction of the visual field of no worse than 32.

2.  The Veteran's residuals of a right eye injury include continuing active pathology, including pain, dryness, and irritation.

3.  The Veteran has irregular pigmentation of the right eye, diagnosed as pinguecula, which does not result in a characteristic of disfigurement.
CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for the residuals of a right eye injury for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6009, 6066, 6080 (2015); 38 C.F.R. §§ 4.75, 4.76, 4.84a, Diagnostic Codes 2009, 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claim.  VA notified the Veteran in August 2006, May 2008, and January 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  January 2010 and July 2015 VA examinations provide adequate information regarding the Veteran's current symptoms and their severity.  The July 2015 VA examination also adequately addresses the questions presented in the Board's prior remand instructions.  The Veteran's full VA treatment records were obtained and associated with the claims file, and all new evidence was reviewed prior to the issuance of the August 2015 statement of the case.  The Board therefore finds that there was been substantial compliance with the mandates of the prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998) when the examiner made the ultimate determination required by the Board's remand).  

As previously noted, the Veteran was provided the opportunity to testify at a July 2010 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), it was held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) (2015).  These duties consist of (1) fully explaining the issue pertinent to the claim on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2) (2015).  During the hearing, the undersigned identified the issue on appeal and the elements necessary to substantiate the claim, and the Veteran testified as to his current symptoms.  The Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.  There have been no allegations to the contrary, and the Veteran and his representative have not requested another hearing.

As there is no indication of any failure on the part of VA to provide additional notice or assistance that reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Analysis

The Veteran contends that his right eye disability warrants a compensable rating prior to January 18, 2010 and a rating higher than 10 percent since January 18, 2010.  The Veteran testified in July 2010 that he has eye pain, light sensitivity, and decreased visual acuity of 20/40 with blind spots.  Board Hearing Transcript 6, 13.  He stated that he has multiple blind spots and uses eye drops every day.  Id. at 11-12.  The Veteran's spouse testified that she sometimes has to drive the Veteran because he has eye fatigue and that he frequently requires eye drops and pain medication.  Id. at 7.  The Veteran's sister testified that the Veteran has decreased coordination of his eye and eye fatigue.  Id. at 8, 11.  The Veteran has submitted numerous correspondence describing his frequent eye pain and vision impairment.  The Veteran's father wrote in a May 2007 letter that his son was "going blind" in his right eye, and his mother sent in a separate letter stating indicating that his eye had "bothered him for years."

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria for rating eye disabilities were amended during the pendency of the appeal.  Such regulations apply only to claims filed on or after December 10, 2008.  In this case, the Veteran was initially granted service connection for a right eye disability in an August 1988 rating decision, with a noncompensable evaluation, effective April 6, 1987, and he submitted the current claim on appeal for an increased rating in June 2006.


When regulations are revised during the course of an appeal, the Board is generally required to consider the claim in light of both the former and revised schedular criteria and to apply the regulation more favorable to the Veteran.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board will therefore consider both sets of regulations in evaluating the Veteran's right eye disability.

The Veteran's right eye disability is rated under Diagnostic Code 6009, for an unhealed eye injury.  38 C.F.R. § 4.79, Diagnostic Code 6009 (2015).  The rating criteria in effect prior to December 10, 2008 stated that the disability, in chronic form, was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology was 10 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).

Under the regulations which went into effect on December 10, 2008, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Codes 6000-6009 (2015).  An incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Id. at Note 1.  The Board notes that while the Veteran has asserted that he sometimes rests due to eye fatigue and ocular headaches, he has not alleged at any time that he has been prescribed bed rest by a healthcare provider, there is no indication of any prescribed bed rest in his medical records, and the August 2015 VA examiner specifically noted that the Veteran did not have any incapacitating episodes.  The Board therefore finds that further consideration under the criteria for incapacitating episodes is not warranted.


Under the old rating criteria, impairment of central visual acuity is evaluated from 0 to 100 percent under Diagnostic Codes 6061 through 6079.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  These codes were renumbered for the 2008 revision as Diagnostic Codes 6061-6066, but the rating criteria remained the same.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2015).  When loss of vision in one eye is 20/40 or better, vision in the other eye must be 20/50 or worse to warrant a compensable rating of 10 percent.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015); 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  For a 20 percent rating when one eye is 20/40, the other eye must be at least 20/200 or 15/200.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015); 38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

The rating assigned is to be based on the best distant vision obtainable after best correction by corrective lenses.  38 C.F.R. § 4.76 (2015); 38 C.F.R. § 4.75 (2008).

Loss of vision may also be rated based on impairment of the field of vision under the old version at 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008) and under the new version at 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015).  Under both the old and new regulations, visual field impairment is measured using 38 C.F.R. § 4.76a, Table III.  The normal visual field extent at the eight principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008, 2015). 

Under the old version of Diagnostic Code 6080, a 10 percent rating is assigned for unilateral concentric contraction of the visual field of 60 degrees to 16 degrees; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for unilateral concentric contraction of the visual field of 15 degrees to 6 degrees, bilateral to 60 concentric contraction of the visual field of 60 degrees to 46 degrees; or loss of the nasal half of the visual field bilaterally.  A 30 percent rating is assigned for unilateral concentric contraction of the visual field limited to 5 degrees; bilateral concentric contraction of the visual field of 45 degrees to 31 degrees; bilateral loss of the temporal half of the visual field; or homonymous hemianopsia.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Under the revised Diagnostic Code 6080, a 10 percent rating is assigned for unilateral remaining field of 16 to 60 degrees; or unilateral loss of the superior, interior, nasal, or temporal halves of the visual field.  A 20 percent rating is assigned for unilateral remaining field of 6 to 15 degrees.  A 30 percent rating is assigned for bilateral remaining field of 31 to 45 degrees; unilateral concentric contraction of 5 degrees; bilateral loss of the inferior or temporal halves of the visual field; and homonymous hemianopsia.  38 C.F.R. § 4.85, Diagnostic Code 6080 (2015).

Under the revised regulations, the evaluation for visual impairment is determined when both decreased visual acuity and visual field defect are present.  The visual acuity and visual field defect (expressed as a level of visual acuity) must be separately evaluated and then combined under the provisions of §4.25.  38 C.F.R. § 4.77(c) (2015).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800) if they do not overlap with ratings already assigned.  38 C.F.R. §§ 4.14, 4.75(d) (2015).

When only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  Id.  Compensation is payable for the combination of a service-connected and nonservice-connected eye disability only when the impairment of vision in each eye is rated at a visual acuity of 20/200 or less or has a peripheral field of vision of 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2015).  As the Veteran's nonservice-connected left eye has not been shown to have visual acuity of 20/200 or field of vision of 20 degrees or less at any time during the appeal, this regulation is not applicable.

The Veteran has previously been assigned a noncompensable rating prior to January 18, 2010, and 10 percent disabling thereafter.  After reviewing all of the evidence of record, the Board finds that a 20 percent evaluation, but no higher, is warranted for the entire period on appeal.

Under the regulations in effect prior to 2008, the Veteran can be awarded ratings for both the loss of vision and for additional active pathology, including pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  Here, the Board finds that because the revised criteria do not allow for this additional 10 percent for active pathology on top of the evaluation for vision impairment, the older regulations are more favorable to the Veteran and will be applied to the entire period on appeal.

Applying the regulations in effect prior to 2008, the Board finds that a 20 percent rating is warranted.  The Veteran's VA examinations show that his field of vision impairment is sufficient to warrant a 10 percent rating under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  At the January 2010 VA examination, the Goldmann field test for the right eye showed the following measurements for the eight principle meridians, recorded clockwise and starting at the temporal up direction: 30, 40, 65, 65, 55, 55, 45, 35.  These numbers total a remaining of field of 390, and when subtracted from a normal field of vision of 500, show a loss of visual field of 110.  When these numbers are added and divided by 8, the result is 49 degrees for the average concentric contraction.  Under both the old and revised versions of Diagnostic Code 2080, concentric contraction of 49 allows for the assignment of a 10 percent evaluation due to impairment of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008, 2015).  

The Veteran also attended a VA examination in February 2012, but the Board is also unable to apply the results of February 2012 single field analysis eye test performed in conjunction with the examination, as it does not conform to the requirements of 38 C.F.R. § 4.76 (2008) and 38 C.F.R. § 4.77 (2015) for evaluating field of vision impairment.  The Board notes that a similar non-perimetry Humphrey field test was performed by the Veteran's treating eye doctor in August 2010, and likewise it cannot be applied to the rating criteria for visual field impairment, as it does not conform to 38 C.F.R. § 4.76 (2008) and 38 C.F.R. § 4.77 (2015).  An October 2014 visual field examination was also performed, but was noted to have unreliable results, and therefore also cannot be applied to the current evaluation.  

The case was remanded in December 2013 in part so that a new VA eye examination could be held which utilized the standard Goldmann perimetry chart.  This examination was held in July 2015, and the Goldmann field test showed the following measurements for the eight principle meridians, recorded clockwise and starting at the temporal up direction: 30, 25, 25, 30, 40, 30, 40, 35.  These numbers total a remaining of field of 255, and when subtracted from a normal field of vision of 500, show a loss of visual field of 245.  When these numbers are added and divided by 8, the result is 32 for the average concentric contraction.  Under both the old and revised versions of Diagnostic Code 2080, concentric contraction of 32 for a unilateral eye disability allows for the assignment of a 10 percent evaluation due to impairment of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008, 2015).  The Board therefore finds that a higher evaluation for visual field impairment of 20 percent is not warranted, as the Veteran has not been found, at any time, to have a unilateral remaining concentric contraction field of 15 degrees or less.  Id.

Under the old regulations, an additional 10 percent can be added to the Veteran's rating based on visual acuity or field loss due to active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  The Board finds that the lay statements and medical evidence of record provide ample evidence that the Veteran has continuing active pathology affecting his right eye.  The Veteran has submitted multiple written statements describing his blurred vision, eye pain, metamorphopsia ("distortion of the central vision"), as well as a journal chronicling his frequent headaches, eye irritation, burst blood vessels, and blurred vision.  At his VA examinations, he reported eye dryness, irritation, and pain.

The Veteran's VA treatment records also show frequent complaints of eye pain and vision difficulties.  In June 2006, the Veteran reported a spot in his visual field, and his eyes were non-icteric, with equal and reactive pupils and intact extra-ocular movements.  The Veteran reported continued eye pain and light sensitivity in March and July 2009.  In January 2010, the Veteran reported blurry vision, irritation, and dryness, and at an April 2010 eye consultation, the Veteran reported burning, dull, and pulsating pain in his right eye, with floaters.  It is also noted on multiple occasions that the Veteran has some discoloration of the pigment in his right eye and blepharitis.

Due to these additional symptoms of blurred vision, eye pain, eye dryness, and discoloration, the Board finds that there is continuing active pathology for which an additional 10 percent may be added to the 10 percent assigned for visual field impairment, resulting in a 20 percent evaluation for the entire period on appeal.  Id.

A rating higher than 20 percent is not warranted.  The Board has considered whether any other criteria pertaining to evaluation of an eye injury can be applied, but there are no alternate rating criteria which could be applied that would result in a higher evaluation.

Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment."). In contrast, under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are permissible.  38 C.F.R. § 4.77(c) (2015).  However, regardless of the version of the regulation applied, the majority of the Veteran's visual acuity findings show that he does not meet the criteria for a compensable rating based on impairment of visual acuity, and combination of his visual field defect with his visual acuity under the new regulations would not result in a higher rating than that which is allowed under the old regulations.


The Veteran's VA treatment records show that in December 2008, it was noted that he had 20/25-2 vision in the right eye.  In January 2009, he reported continued eye pain and was found to have corrected right eye visual acuity of 20/50-2, and it was noted that in November 2008 he had visual acuity of 20/30+2.  It was noted that the Veteran did not have a current prescription, and he was given a prescription for glasses.  He was also noted to have mild pigment changes in the right eye.  At an April 2010 eye consultation, his right eye vision was found to be 20/20-2, and in August his uncorrected vision was 20/70-2.  Tests in February and July 2011 showed uncorrected vision of 20/50.  Eye examination in January 2012 found corrected vision of 20/60-2, and examination in July 2013 shows only uncorrected 20/70 and noted that the Veteran was not using his spectacles.  In October 2014, the Veteran had right eye vision of 20/50.

At a September 2006 VA examination, the eye examination found 20/25- near vision and 20/40-2 far uncorrected vision.  At a December 2007 VA eye examination, the Veteran reported constant blurring, and examination found 20/20 near and 20/25 far corrected vision.  The January 2010, February 2012, and July 2015 VA examination founds 20/40 near vision and 20/40 far vision with glasses.

The majority of the evidence of record shows that the Veteran's right eye visual acuity is 20/40.  Visual acuity in the right eye of 20/40 corrected vision does not allow for a compensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6066 (2015), 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  Even if the Board were to accept the two isolated findings in the record of 20/50 vision in the right eye in January 2009 and October 2014 and the finding of 20/60 vision in the right eye in January 2012 as representative of his actual visual acuity instead of as an anomalies, as they appear to be, these findings would still only allow for a 10 percent rating for visual acuity impairment, and would not be greater than the 20 percent now assigned.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015); 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  The Board also notes that the findings pertaining to his uncorrected vision cannot be applied, as the regulations require that the best corrected vision be used in evaluating visual acuity.  38 C.F.R. § 4.76 (2015); 38 C.F.R. § 4.75 (2008).

Additionally, even if the rating for visual acuity were combined with the rating for impairment of the visual field under the new regulations, this would still not exceed 20 percent, the rating currently assigned under the old regulation.  The Board therefore finds that no greater benefit can be awarded under either the rating criteria for visual acuity.  See 38 C.F.R. § 4.77(c); Id.

There is also no medical evidence linking any additional eye disorders to the Veteran's service-connected right eye injury.  The Veteran has been noted to have glaucoma suspect, but both the December 2007 VA examiner and the July 2015 VA examiner stated that these were separate conditions unrelated to the Veteran's in-service trauma.  The July 2015 VA examiner also noted the recent onset of cataracts in 2015, but found that they were age-related and unrelated to his service-connected disability.  There are no contradictory medical opinions linking these diagnoses to the Veteran's service connected right eye injury.  The Board therefore finds no further eye disability or rating criteria which would be applicable in the current case.

The Board has also considered the Veteran's private medical records which have been submitted, but finds that they do not indicate any more severe symptomatology than that already discussed above.  A March 2007 private eye examination report was also submitted which showed areas of blurry vision, but did not map the Veteran's vision on a Goldmann perimetry chart or other standardized charting device which can be used for evaluation of impairment of the visual field under 38 C.F.R. § 4.76 (2008) and 38 C.F.R. § 4.77 (2015).  In an April 2007 letter, the Veteran's treating eye doctor wrote that Veteran's vision was best-corrected to 20/30 (blurred) in the right eye, with distorted letters in the Snellen vision chart and metamorphopsia.  In a November 2007 addendum letter, the doctor wrote that the Veteran had subjective complaints of blurred vision in his right eye every day after a few hours, with pain.

The Veteran's eye doctor wrote in December 2008 that as of November 2008, the Veteran's visual acuity in the right eye was 20/30+2 with correction.  A Goldmann visual field test showed good fixation and response.  The visual field had generalized constriction of the isopters with an enlargement of the blind spot.  While the eye doctor did not provide the Goldmann test chart, the doctor clearly indicated that the Veteran's vision field impairment was a "blind spot" only, and there is no indication that this test indicates any more severe symptomatology than that shown in the VA Goldmann eye tests of record.  The Veteran's eye doctor also submitted a letter in July 2010 stating that the Veteran's visual acuity was 20/40 in the right eye, with some subtle retinal pigment epithelial mottling around the fovea of the right eye.  An October 2010 letter from Dr. S.M. noted that the Veteran had pigmentation and blurry vision in his eye.

The Board notes that the Veteran has been found on multiple occasions to have abnormal pigmentation in his eye due to his in-service injury, diagnosed by the July 2015 VA examiner as pinguecula.  Under the old regulations for eye disorders, pinguecula is not included as a separate diagnostic code, and would be included within the "active pathology" listed in 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).  Pinguecula is rated separately under Diagnostic Code 6037 in the revised eye regulations.  38 C.F.R. § 4.79, Diagnostic Code 6037 (2015).  It states that pinguecula is to be evaluated based on disfigurement under Diagnostic Code 7800.  Id.  Diagnostic Code 7800 allows for a compensable rating only when there is at least one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  Note (1) specifies that the 8 characteristics of disfigurement are as follows: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; and (8) skin indurated and inflexible in an area exceeding 6 square inches.  Id.  The Veteran has not been shown to have any of the eight characteristics of disfigurement at any time, and thus, even if the Board were to apply the revised regulation, a separate, compensable evaluation for pinguecula could not be assigned.

The Board also notes that the Veteran has also alleged that he has a secondary disorder of ocular migraines due to eye strain caused by his service-connected right eye disability.  The Veteran was granted entitlement to service connection for ocular headaches in a May 2008 rating decision, and in subsequent rating decisions this disability was assigned evaluations of 30 percent, effective June 17, 2009, and 50 percent, effective July 23, 2010.  These symptoms have therefore already been granted service connection and assigned evaluations, and further evaluation of these symptoms in the context of assigning a rating for residuals of a right eye injury would constitute impermissible pyramiding.  The evaluation of the same disability under various diagnoses must be avoided, and this requires determining whether the separate diagnoses have overlapping symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  As these symptoms are overlapping and have already been granted service connection, they can no longer be included in the Board's adjudication of the current issue on appeal.

In sum, the Veteran has been shown to have impairment of his field of vision and additional active pathology of the right eye which together allow for a rating of 20 percent, but no higher, for his service-connected right eye injury for the entire period on appeal.  The Veteran's field of vision impairment is not of sufficient severity to warrant a rating any higher than the rating now assigned, and no higher rating can be assigned based on impairment of visual acuity, under either the old or revised regulations.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against finding for any rating higher than 20 percent.  38 U.S.C.A. § 5107(b).

III.  Extraschedular Evaluation

The Board has also considered whether the Veteran's residuals of a right eye injury warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  
The Board acknowledges that in the December 2011 Board remand, it was indicated that the Veteran's right eye injury residuals may constitute an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1).  After evaluating all of the evidence of record and the applicable regulations, the Board finds that this is not the case.  The old version of the regulation which has now been applied allows for consideration of impairment of visual acuity and visual field, pain, rest-requirements, episodic incapacity, and active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 2009 (2008).  In addition to impaired vision, the Veteran's symptoms include pain, irritation, eye dryness, and blurry vision, and he has alleged that he requires rest breaks from work at times.  These symptoms are considered by the regulation now applied, and have allowed for an increase of 10 percent in addition to the 10 percent assigned for impaired visual field due to his additional active pathology beyond vision impairment.  See id.  The Board therefore finds that all alleged symptoms are fully encompassed by 38 C.F.R. § 4.84a, Diagnostic Code 2009 (2008).  

The Board has also considered the Veteran's assertions that his eye disability has caused occupational impairment.  The Veteran has asserted that he has had disruption in his ability to work as an artist and designer.  In a September 2008 letter, the Veteran wrote that he has dull eye pain most of the time that makes it difficult for him to perform his job and causes him to be fatigued.  In February 2009, he wrote that he has blind spots and blurry areas in his right eye, and that it causes problems driving at night and looking at the computer during work.  The December 2007 VA examiner noted that the Veteran had visual distortion pericentrally affecting his functional work performance, and the July 2015 VA examiner found that the Veteran's eye condition would affect driving, machine and power tool operation, reading, and computer operation.  The Board acknowledges that the Veteran's eye disorder makes his work more difficult by slowing his ability to work and requiring that he take breaks from using the computer.  However, the Veteran has been able to remain fully employed throughout the period on appeal, and the difficulty that this disability causes in his occupational functioning is contemplated through the assignment of a compensable rating for this disability, which is meant to reflect impairment in earning capacity.  See 38 C.F.R. § 4.1 ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.").  The Veteran has also not been hospitalized at any time, and he has not indicated that he requires any regular medical treatment for the disorder.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, further referral for the assignment of extraschedular disability rating is not warranted.


ORDER

Entitlement to a 20 percent rating, but no higher, from June 26, 2006 to the present, for the residuals of a right eye injury is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


